Citation Nr: 9928358	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-30 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation benefits for residuals of a 
cerebral hemorrhage under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel






INTRODUCTION

The veteran served on active duty from May 1963 to May 1967.  
He was born in April 1945. 

The veteran submitted a claim for compensation benefits for 
residuals of a cerebral hemorrhage under the provisions of 
38 U.S.C.A. § 1151, contending that the Department of 
Veterans Affairs (VA) failure to inform him about, and treat 
him for, high blood pressure helped cause the cerebral 
hemorrhage that occurred in June 1995.  In a rating in June 
1996, the regional office denied the veteran's claim, and the 
veteran appealed.  


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claim.  

2.  VA outpatient treatment reports between May 1993 and June 
14, 1995 show that the veteran received treatment for various 
physical complaints, with examinations showing increasing 
high blood pressure readings.

3.  The VA's failure to inform the veteran of the dangers of, 
and need for, treatment for hypertension, and the failure to 
treat such hypertension, helped cause the veteran's cerebral 
hemorrhage.


CONCLUSION OF LAW

The VA's lack of proper care towards the veteran's 
increasingly severe hypertension over a two-year period 
caused and resulted in additional disability by reason of 
such lack of VA treatment, thereby entitling the veteran to 
compensation benefits for residuals of a cerebral hemorrhage.  
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran maintains, in essence, that he 
received treatment at the VA outpatient clinic on different 
occasions between May 1993 and June 1995, including just two 
days before a cerebral hemorrhage occurred, and that these 
outpatient treatment visits showed increasing problems with 
elevated blood pressure.  The veteran noted that on June 13 
and June 14, 1995, two days before a cerebral hemorrhage 
occurred, blood pressure readings at the VA outpatient clinic 
were 177/107 and 188/116.  He contends that the VA did not 
inform him that he had high blood pressure, did not inform 
him of the dangers of high blood pressure, did not inform him 
of the dangers of not treating hypertension, and did not, in 
fact, offer any evaluation or treatment for the high blood 
pressure.  

I.  Background

VA outpatient treatment records have been received.  On May 
11, 1993, the veteran complained of a sinus infection of 
three months' duration.  On physical examination, blood 
pressure was 155/92.  A chest X-ray, to rule out chronic 
bronchitis, was negative.  The veteran received medication 
for the sinus complaints.  On July 30, 1993, the veteran 
complained of chronic back pain.  On physical examination, 
blood pressure was 156/99.  An X-ray of the lumbar spine 
showed some narrowing of the disc spaces in the lumbar 
region.  He was prescribed medication for the pain.  

On February 1, 1994, the veteran complained of some problems 
with his vision, including "blind spots."  On physical 
examination, blood pressure readings were reported as 171/108 
and 152/105.  A repeat blood pressure reading was noted as 
148/90.  The physical examination resulted in the diagnoses 
of loss of peripheral vision, upper respiratory infection, 
and high blood pressure.  Ampicillin and Motrin for back pain 
were prescribed.  He was referred to the eye clinic, but he 
was not referred for further evaluation or treatment of the 
high blood pressure.  At the eye clinic, examination resulted 
in the diagnostic impression of transient visual problems, to 
rule out emboli or migraine.  It was indicated that he would 
be referred to the internal medicine clinic if the symptoms 
did not improve.  

On June 8, 1994, the veteran was seen at the VA outpatient 
clinic for complaints of pain in the right side, around the 
chest and back area.  He also complained about a sprained 
right ankle.  The veteran gave a history of having chest pain 
for about one week after lifting a television.  Physical 
examination showed mild tenderness in the right lower chest 
muscle area.  Blood pressure was 154/103.  A chest X-ray was 
reported normal.  Robaxin was prescribed.

On June 13, 1995, the veteran complained of left abdominal 
flank pain of two days' duration.  There was no history of 
kidney stones.  On physical examination, blood pressure was 
177/107.  He took some Tylenol No. 3, and the pain subsided.  
He was referred for further testing relating to the kidneys, 
and prescribed Motrin for pain.  

The veteran returned the next morning on June 14, 1995, 
complaining of pain in the left side and an inability to 
sleep.  On physical examination, blood pressure was 188/116.  
He was referred to the surgery clinic for further evaluation.  
He was then referred for clinical studies relating to the 
kidneys and gallbladder.  A sonogram of the kidneys and 
gallbladder resulted in the diagnoses of cholelithiasis and 
bilateral renal calculi.  He was given medication for the 
pain.  The surgery consultation noted that if the pain should 
return, he might consider a CT scan of the abdomen and follow 
up with internal medicine since the veteran also would need 
evaluation of increased blood pressure.  The veteran was not 
advised, otherwise, of any problems with elevated blood 
pressure, and was not prescribed medication for elevated 
blood pressure.

The veteran was hospitalized at a private medical facility on 
June 16, 1995, after he was found by his son in his place of 
abode, slumped over a couch and unresponsive.  Prior to the 
event, it was noted that the veteran had a complaint of a 
history of headaches for approximately two weeks, and had 
been prescribed medication for an ear infection of about one 
week's duration.  Past medical history was negative for 
diabetes and hypertension.  Physical and clinical studies 
resulted in the diagnosis of cerebral hemorrhage.  
Subsequently, the veteran received treatment for residuals of 
the cerebral hemorrhage.

II.  Analysis

Under 38 U.S.C.A. § 1151, where a veteran suffers an injury 
or aggravation of an injury resulting in additional 
disability to the veteran by reason of VA hospital, medical, 
surgical treatment, or examination, compensation will be 
payable for such additional disability in the same manner as 
if such disability or aggravation of such disability was 
service connected.  In determining whether additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA hospitalization, medical, or surgical treatment, 
it will be necessary to show that additional disability is 
actually the result of such disease or injury or aggravation 
of an existing disease or injury and not merely coincidental 
therewith.  Compensation will not be payable for the 
continuance or natural progress of disease or injuries for 
which hospitalization or treatment was authorized.  The mere 
fact that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
hospitalization, medical, surgical treatment, or examination.  
38 C.F.R. § 3.358.  

The regional office has conceded that hypertension is an 
important risk factor predisposing to a cerebral hemorrhage, 
and that a cerebral hemorrhage is a known possible 
consequence of hypertension.  The veteran was seen on several 
occasions at the VA outpatient clinic beginning in May 1993 
for various physical complaints.  In 1993 and 1994, blood 
pressure readings increased significantly on physical 
examination, and showed consistent elevated readings.  In 
fact, while being examined for complaints involving "blind 
spots" in February 1994, high blood pressure was diagnosed.  
However, on none of the four visits in 1993 and 1994 was the 
veteran advised of the finding that he had high blood 
pressure, of the dangers of hypertension, or of the need for 
treatment for this disability.  Further, he was not referred 
for further evaluation for hypertension, and he was not 
provided medication for hypertension.  

In June 1995, even higher systolic and diastolic readings 
were noted.  Again, the veteran was not advised that he had 
hypertension, or advised for the need for treatment or 
medication.  In fact, when the veteran was hospitalized two 
days later for the cerebral hemorrhage, it was indicated that 
he had no history of hypertension.  When he was seen at the 
VA outpatient clinic on June 14, 1995, it was noted that if 
his flank pain should return, additional referral and 
followup to the internal medicine clinic would be advisable 
for evaluation of the increased blood pressure.  However, no 
actual evaluation date was provided, and no medication for 
blood pressure was prescribed.

The veteran's representative submitted an opinion dated in 
August 1999 from a staff physician and waived review of this 
opinion by the regional office.  The Disabled American 
Veteran's physician stated that he had reviewed the veteran's 
claims file and he supported the veteran's contentions.

During the pendency of this appeal, 38 U.S.C. § 1151 was 
amended by § 422(a) of Pub. L. No. 104-204.  The amended 
statute could be viewed as less favorable to the veteran's 
claim; however, since the veteran's claim was filed prior to 
October 1, 1997, it will be decided under the law as it 
existed prior to the amendment.  See VAOPGCPREC 40-97. 

The evidence clearly shows a pattern of increasing blood 
pressure readings beginning in May 1993 and continuing until 
shortly before a cerebral hemorrhage occurred.  The VA did 
not provide any information to the veteran about the elevated 
blood pressure readings, did not refer him for further 
evaluation, and did not prescribe any medication.  It can 
only be concluded that the veteran's cerebral hemorrhage was 
the result of the veteran's untreated hypertension.  This 
lack of treatment is not centered merely around the notations 
on June 13 and June 14, 1995, but centers around the 
diagnosis of high blood pressure in February 1994, and the 
blood pressure readings dating back to at least May 1993.  
The regional office has already determined that the cerebral 
hemorrhage and its residuals are directly linked to the 
veteran's hypertension.  The VA's failure to provide the 
veteran with information about his hypertension, and the lack 
of treatment for this disability, extending over a period of 
time, helped cause, and contribute to, the additional 
disability of the cerebral hemorrhage and its residuals.  
Accordingly, the veteran meets the criteria for entitlement 
to compensation benefits for residuals of the cerebral 
hemorrhage under the provisions of 38 U.S.C.A. § 1151.  


ORDER

Entitlement to compensation benefits for residuals of a 
cerebral hemorrhage under the provisions of 38 U.S.C.A. 
§ 1151 is established.  The benefit sought on appeal is 
granted, subject to the controlling regulations for the award 
of monetary benefits.  


		
	ROBERT E. P. JONES 
	Acting Member, Board of Veterans' Appeals




 

